Citation Nr: 1723869	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  05-17 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a September 1991 rating decision that denied entitlement to service connection for a lumbar spine disability ("back condition").

2.  Whether there was CUE in a May 2004 rating decision that granted entitlement to service connection for a lumbar spine disability effective from May 10, 2002.

3.  Entitlement to an effective date prior to May 28, 2004, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to October 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2004 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Regarding the CUE matters, by way of background, a May 2004 rating decision granted service connection for a lumbar spine disability, effective May 10, 2002.  In February 2007, the Veteran, seeking an earlier effective date, alleged CUE in a September 1991 rating decision that denied the service connection claim, and CUE in the May 2004 rating decision.  A September 2008 rating decision found no CUE in either rating decision.  The Veteran filed an October 2008 notice of disagreement.  See also Statement, April 2009.  A June 2015 SOC was issued.  A June 2015 substantive appeal was filed.  A January 2016 Board decision found there was CUE in the May 2004 rating decision, and granted an earlier effective date of January 14, 2002.  A November 2016 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the portion of the Board decision finding CUE in the May 2004 rating decision, and remanded this matter for further review, including to address the alleged CUE in the earlier September 1991 rating decision.  (Although the AOJ implemented the partial grant, the language of the joint motion demands that the issue be addressed in full.)

Regarding the TDIU claim, an August 2004 rating decision granted a TDIU, effective May 28, 2004.  The Veteran appealed entitlement to a TDIU for the period prior to May 28, 2004.  A June 2006 Board decision denied the claim.  An October 2006 Court Order granted a joint motion by the parties to vacate the Board decision and remand the matter.  A February 2007 Board decision again denied the claim.  A June 2013 Court Order granted a joint motion by the parties to vacate the February 2007 Board decision and remand the matter to the Board (after two Court dismissals in April 2009 and February 2012, and an intermittent May 2011 vacatur by the Federal Circuit).  In November 2013 and January 2016, the Board remanded the claim for further development.  This matter is now returned to the Board for further review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU for the period prior to May 28, 2004 is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1991 rating decision that denied service connection for a back condition did not contain an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator.

2.  It is undebatable that in January 2002, specifically on or around January 14, 2002, the Veteran filed an application to reopen the previously denied claim for service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  There was no CUE in the September 1991 rating decision that denied service connection for a back condition.  38 C.F.R. § 3.105(a) (2016).

2.  The May 2004 RO rating decision contained CUE in the assignment of the effective date for the grant of service connection for a lumbar spine disability, which under the extant law and regulation should have been the date of application to reopen, January 14, 2002.  38 C.F.R. § 3.105(a)(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A request to revise a rating decision on the basis of CUE does not constitute a claim for benefits.  Therefore, VA's duties to notify and assist under the VCAA are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions).

II.  Analysis

A.  CUE - September 1991 Rating Decision

A decision is subject to revision on the grounds of clear and unmistakable error.  38 C.F.R. §  3.105(a) (2016).

The appellant bears an "extra-heavy burden" when an appeal is a collateral attack in the form of CUE.  "A final decision is entitled to a strong presumption of validity."  See King v. Shinseki, 26 Vet App. 433 (2014) ((citing Berger v. Brown, 10 Vet.App. 166, 169 (1997)).  The Court has emphasized that "an assertion of clear and unmistakable error is a motion or a request, rather than a claim."  See King, supra; Hillyard v. Shinseki, 24 Vet.App. 343, 355 (2011).

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  If the evidence establishes CUE in a prior RO rating decision, the decision will be reversed or amended.  38 C.F.R. §§ 3.104(a), 3.105(a).   

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999).
The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The Veteran requests revision of a prior September 1991 rating decision, and alleges there was CUE in the denial of his original claim for service connection for a "back condition."

By way of background, in May 1991, the Veteran filed a claim for service connection for a "back condition."  A September 1991 rating decision denied the claim.  The Veteran did not file a notice of disagreement or new and material evidence within one year of notice of the decision, and the September 1991 rating decision became final.  The Veteran filed several requests to reopen the claim.  Ultimately, a May 2004 rating decision granted the Veteran's request to reopen the claim and granted service connection for a lumbar disability, effective May 10, 2002, which the rating decision cited as the "date of claim."  In February 2007, the Veteran filed a request for revision of the September 1991 and May 2004 rating decisions on the basis of CUE, seeking an earlier effective date for service connection for his lumbar spine disability.  A September 2008 rating decision found there was no CUE in the September 1991 and May 2004 rating decisions.  The Veteran filed an October 2008 notice of disagreement (see also April 2009), a June 2015 SOC was issued, and the Veteran filed a June 2015 substantive appeal.  

The Board finds the allegations of CUE made by the Veteran are adequate to meet the threshold pleading requirements.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).  

The Board will now address whether there was CUE in the September 1991 decision in denying the original service connection claim.

At the time of the September 1991 rating decision, the evidence of record included the Veteran's service treatment records that show that no lumbar spine disability was noted on entry on his June 9, 1971 induction examination report.  See p.7 of 44.

"Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service."  38 U.S.C.A. § 1111 (Aug. 6, 1991); 38 C.F.R. § 3.304(b) (1991). 

 "A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  See Green v. Derwinski, 1 Vet. App. 320, 322-323 (1991) (quoting 38 C.F.R. § 3.306(a) (involving a preexisting condition that was not noted on entry).  "Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Green, 1 Vet. App. at 323 (quoting Hunt v. Derwinski, 1 Vet.App. at 297 (1991)).

As shown above, no lumbar spine condition was noted at induction.  Therefore, the presumption of soundness is for application.  See 38 U.S.C.A. § 1111 (Aug. 6, 1991).

The service treatment records show that on July 8, 1971, the Veteran complained of a back ache and that he reported he had incurred a back injury two years prior.  See p.34 of 44.  Subsequently, in August 1971, he reported back pain for two years, and he was referred for orthopedic evaluation.  See p.39.  An August 1971 orthopedic evaluation report shows the Veteran reported "low back pain for past two years" since a motor vehicle accident.  X-rays were taken, which revealed spondylolysis, L5, with a minimal slip, if any, and placed on a profile.  See p.10-11 of 44.  

A September 1971 medical board narrative summary, prepared by the same orthopedic physician, reflects the Veteran had his first complaint of back pain, in his low back, during his second week of AIT, and that on the third visit x-rays revealed spondylolisthesis with a grade 1 slip in the L5 area.  See p.4.  It was noted that the history of the condition dated back to 1968 when the Veteran was working on a car that fell from the braces and landed on him causing injury to his back.  The physician noted that he reviewed the 1968 x-rays, and that they "clearly show a spondylolisthesis of the L5 area at that time."  The orthopedic physician noted that from 1969 to 1970 he had continued pain and was unable to continue drag racing activities.  Then, during combat engineering training, the Veteran was experiencing increased pain due to lifting heavy materials.  A diagnosis of spondylolisthesis Grade I, L5, was recorded, and the Veteran was recommended as unfit for induction.  See p. 4.  

A September 1971 medical board proceeding determination, signed by three medical doctors, shows that they determined that the Veteran had spondylolisthesis, Grade I, L5 that existed prior to entry, and was not caused by service or aggravated by his service.  See p.13.  The Veteran was subsequently discharged in October 1971 as not meeting the fitness standards at the time of induction.  See DD Form 214.

Also of record at the time of the September 1991 rating decision were May 1991 VA hospitalization records showing the Veteran was admitted for complaints of syncope, and subsequently referred for orthopedic evaluation for complaints of low back pain and that evaluation revealed spondylolysis at L5.

In light of the above evidence that was of record at the time of the September 1991 rating decision, the Board finds that no CUE is shown in the September 1991 rating decision that denied the claim for service connection.  The Board acknowledges that the presumption of soundness was for application because no lumbar disability was noted on entry.  See 38 U.S.C.A. § 1111.  However, as shown above, the Veteran later admitted in service that he injured his back in 1968 when a car fell on him, that he had experienced back pain for two years since, and that he had to stop car racing activities as a result.  The orthopedic physician in service reviewed the Veteran's x-rays taken in 1968 after the pre-service injury and he opined it was "clear" that the Veteran had spondylolisthesis at L5 at that time in 1968, i.e., prior to service, and that the August 1971 x-rays taken in service revealed the same condition.  The medical board proceeding report, signed by three medical doctors, and supported by a narrative summery, found no evidence of aggravation.  Cf. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (an MEB report that does not contain a narrative explaining why the doctors on the panel reached the conclusion that a condition preexisted service and was not aggravated by it will fall woefully short of clear and unmistakable evidence).  Then, there was no evidence of any post-service treatment whatsoever for almost 20 years after service.  

The Board finds based on these facts that the RO did not err undebatably to the extent that it found no aggravation.  The Board does not find the Veteran's medical history in service as "undebatable" evidence of an increase in severity of the Veteran's condition beyond the natural progress of the disease where, as shown above, he admitted to physicians in service that he had experienced back pain for two years, and that he experienced back pain in AIT after heavy lifting.  The Board notes in this regard that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  Thus, the Veteran's own reports at that time of back pain for two years are particularly trustworthy.  Regarding the back pain after heavy lifting during AIT, stated differently, the Board finds that back pain after heavy lifting does not rise to "undebatable" evidence of aggravation or an increase in severity beyond the natural progress of a back condition.  As such, it did not constitute undebatable error to find the lack of any evidence of aggravation as being sufficient to rebut any presumption of aggravation.  

While the RO did not specifically use language in the September 1991 rating decision that "clear and unmistakable evidence" established preexistence and lack of aggravation of the Veteran's lumbar spine disability, that does not amount to CUE.  The omission of such language does not lead to the undebatable conclusion that the requirement of clear and unmistakable evidence was not applied.  The RO could have appropriately found that the probative weight of the above discussed evidence of record was substantial enough to rise to the appropriate standard.  Therefore, it cannot be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was decided.  

Therefore, in light of the above finding that no undebatable error is shown in the September 1991 rating decision that denied service connection for a back condition, the Board finds that no CUE is shown in the September 1991 rating decision that denied service connection for such, and entitlement to a revision on the basis of CUE is denied.

B.  CUE - May 2004 Rating Decision

Having concluded that there was no CUE in the September 1991 rating decision, the Board will now address the Veteran's request for revision of the May 2004 rating decision.  He alleges there was CUE in the assignment of an effective date for service connection of May 10, 2002.

By way of background, as explained above, a September 1991 rating decision denied the original claim.  The Veteran did not file a notice of disagreement or new and material evidence within one year of notice of the decision, and the September 1991 rating decision became final.  In September 1992, the Veteran filed a "request to reopen" the claim.  An April 1993 rating decision granted reopening the claim, but denied the claim on the merits.  The Veteran did not file a notice of disagreement or new and material evidence within one year of notice of the decision, and the April 1993 rating decision became final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1993).  In December 1993, the Veteran filed a "request to reopen" the claim, which was denied by a September 1995 rating decision.  The Veteran filed a May 1996 notice of disagreement, and a July 1996 statement of the case (SOC) was issued.  The Veteran did not file a substantive appeal within 60 days of the July 1996 SOC, or within one year of the rating decision.  In fact, the next record in the file is not dated until 1999.  Therefore, the September 1995 rating decision became final.  See id.  In August 1999, the Veteran filed a request to reopen the claim.  A September 1999 rating decision denied the application to reopen the claim.  In August 2000, the Veteran apparently filed a notice of disagreement.  An August 2000 SOC was issued.  The Veteran late-filed a June 2001 substantive appeal more than 60 days after notice of the SOC, and clearly more than one year after notice of the rating decision.  See 38 C.F.R. § 20.302(b).  In July 2001, the AOJ informed him that the appeal was not timely.  The Veteran did not appeal that determination, and therefore, the rating decision became final, as well as the determination that the appeal was not timely.  See 38 U.S.C.A. § 7105(b).

The Board notes that the September 1992 correspondence from the Veteran did not express disagreement with the September 1991 rating decision as opposed to requesting reopening of the claim.    

Similarly, had the December 1993 correspondence from the Veteran did not express disagreement with the April 1993 rating decision as opposed to requesting reopening of the claim.

In January 2002, the Veteran filed another application to reopen the claim.  The request to reopen the claim bears a signature date of January 14, 2002, but no stamped-received date or postmark date.  Ultimately, a May 2004 rating decision reopened the claim and granted service connection for a lumbar spine disability, and assigned an effective date of May 10, 2002, which the rating decision cited as the "date of claim."

Under 38 C.F.R. § 3.400(r), which was in effect at the time of the May 2004 rating decision, the effective date of "Reopened claims. [is the] Date of receipt of the claim or date entitlement arose, whichever is later."

In this case, the Board finds that it is undebatable that the Veteran filed his request to reopen the claim in January 2002.  The Board acknowledges, that there is no stamped-received date or postmarked date on the January 2002 application to reopen the claim (Form 21-4138).  Thus, it is entirely possible that the request to reopen the claim accompanied the filing of a January 2002 Form 21-22 by the Texas Veteran's Commission, which was stamped as received on January 25, 2012.  It is also possible that the document was submitted by the Veteran along with a copy of correspondence he received from AMVETS, dated January 17, 2002, in which AMVETS expressed an intent to withdraw representation and noted its "decision not to submit the attached VA Form 21-4138."  At the same time, however, the chronological order of the records in the VBMS file indicates that receipt of the January 2002 application to reopen the claim predated receipt of the Form 21-22 and the AMVETS letter, albeit not entirely clear because the receipt date for his request to reopen is noted as January 11, 2002, which was clearly prior to the signature date.  Therefore, as VBMS shows that the filing date of the request to reopen clearly predated the other two January 2002 documents, the Board will resolve all doubt in the Veteran's favor and consider the application to reopen the claim as having been filed on the same date as his own signature date, which was January 14, 2002.  As such, under 38 C.F.R. § 3.400(r), the earliest possible effective date should be the date of receipt of the claim, which was January 14, 2002.

Therefore, the Board finds that under the laws that existed at the time of the May 2004 rating decision, there was CUE in identifying May 10, 2002 as the date the Veteran filed the request to reopen his claim for service connection for a lumbar spine disability.  Having found January 14, 2002, as the date the request to reopen the claim was filed by the Veteran, the May 2004 rating decision is revised to assign an effective date of January 14, 2002.


ORDER

The motion alleging CUE in the September 1991 RO rating decision that denied entitlement to service connection for a back condition is denied.

As there was CUE in the May 2004 rating decision assigning an effective date of May 10, 2002 for the grant of service connection for a lumbar spine disability, that decision is reversed and revised to assign an effective date of January 14, 2002.


REMAND

An August 2004 rating decision granted a TDIU effective May 28, 2004.  The Veteran seeks entitlement to an effective date for the period prior to May 28, 2004.  See Joint motion for remand, November 2016.

The Board notes by way of background that the basis of the September 2006 joint motion for remand was the cited failure of the Board to address whether entitlement to a TDIU was shown prior to May 28, 2004 and to address the provisions of 38 C.F.R. § 3.400(o)(2) involving whether an increase was shown within the one-year period prior to the filing of a claim, including whether referral for extraschedular consideration was warranted.  The basis of the subsequent June 2013 joint motion for remand was the cited failure of the Board to include reasons and bases addressing whether a retrospective VA medical opinion was necessary; the parties noted in that regard that the April 2004 VA examination report involving the Veteran's lumbar spine did not include an opinion as to the effect of the Veteran's lumbar spine disability on his employability.  

Prior to May 28, 2004, the Veteran's only service-connected disability was his lumbar spine disability, rated as 40 percent disabling.  Therefore, prior to May 28, 2004, the schedular criteria for a TDIU were not met (as he had no single disability rated as 60 percent disabling, or a combined rating of 70 percent).  See 38 C.F.R. § 4.16.

Most recently, the Board remanded the claim in January 2016 to obtain a new retroactive VA medical opinion to address the effect of the Veteran's lumbar spine disability on his employability prior to May 28, 2004 (having found a December 2014 VA medical opinion as not entirely responsive to the Board's prior remand directives).  Subsequently, a May 2016 VA medical opinion was obtained.  The examiner opined that she could not opine as to the effect of the Veteran's lumbar spine disability on his employability prior to May 28, 2004, without resorting to mere speculation.  The examiner reasoned that the Veteran's lumbar spine disability was not static, that its condition changes over time rendering current examinations irrelevant, and that her review of the medical records in the file prior to 2004 did not address functional ability relating specifically to his back.  The Board notes that the Court has held that the Board may rely on a VA examiner's conclusion that an opinion would be merely speculative where the examiner "explain[s] the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board acknowledges the difficulty in obtaining a medical opinion as to what effect the Veteran's lumbar spine disability had on his occupational functioning around 13 to 14 years ago given the sparsity of the medical records from that specific period.  At the same time, however, the Board acknowledges that the Veteran has self-reported that he stopped working sometime between 1982 and 1984 due to back pain, and that his employment history involved working as a truck driver and an oil rig supervisor.  See VA treatment record, July 2004 at p.5 of 129; see also Form 21-527, June 1991.  Although dating several years prior to the period from April 2003 to May 2004, the Board has taken into consideration that an April 1993 rating decision awarded nonservice-connected (NSC) pension based in part on his lumbar spine disability (which was not service connected at that time).  The Board also acknowledges a June 1993 letter to the Veteran from Vocational Rehabilitation explaining that it was felt that he was unlikely to benefit from vocational rehabilitation.  An August 1995 letter from Dr. J.R. shows he wrote that he reviewed x-rays of the Veteran's lumbar spine and examined him, and opined that the Veteran's lumbar spine had degenerated to the point that he was bedridden at times and had difficulty doing any activity for work, pleasure, or sleep.  A July 1999 letter from Dr. G.L. shows he opined that there was no evidence that any therapeutic modality would improve his symptoms.  Also, a June 2001 VA treatment record shows the Veteran was taking 60 to 90 Percocets per month for his back pain.  See p.7.  Then, during the period between April 2003 and May 2004, an April 2004 VA examination report shows he reported he was taking two to six Percocets a day for pain control, and reported he was unable to hold a steady job since service due to back pain.  A few months later, a July 2004 VA examination report shows he reported his longest job post-service was four months long in 1982 and that he lost that employment after he began having to climb stairs and could not do so.  In light of all of the above, the Board will remand the claim for referral of consideration of entitlement to a TDIU on an extraschedular basis to the Director, Compensation Service, for the period from April 9, 2003 to May 27, 2004.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Refer the issue of entitlement to a TDIU for the period prior to May 27, 2004, to the Director of the Compensation Service for extraschedular consideration.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


